Title: From George Washington to William Heath, 25 December 1780
From: Washington, George
To: Heath, William


                        

                            
                            Dear Sir
                            Head Quarters New Windsor 25th Decemr 1780.
                        
                        The time of the reform of Livingstons and Spencers Regiments is so near at hand, that you will be pleased
                            immediately to relieve the Posts at King’s ferry which they at present occupy with a Captain and fifty to each. I would
                            wish you to make choice of good Officers, because I think it will be better to let them remain the Winter, than to be
                            often changing.
                        Inclosed you have the Returns of the two Regiments specifying the States to which the Men belong. You will
                            have those of Pennsylvania and Jersey marched under the care of one of the Officers to those lines near Pompton and Morris
                            Town. The few belonging to Maryland may go with them and be delivered to Colo. Weltner commanding the German Battalion,
                            who will be found either at Sufferans or with the Jersey line near Pompton. A Captain Marshall of the New York line was
                            left purposely to take care of and carry forward the Men of that State. You will therefore deliver them to him. Those of
                            the Eastern States will join the respective Lines.
                        You will desire Colo. Livingston and the Officer commanding Spencers to make me very accurate Returns of the
                            Names and Ranks of the Officers at the time of dissolution, that they may be transmitted to the Board of War, in order to
                            be registered upon the half pay list. I am Dear Sir Yr most obt and hble Servt
                        
                            Go: Washington
                        
                    